—Order, Supreme Court, Bronx County (Howard Silver, J.), entered April 11, 2001, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*419Summary judgment was properly denied since triable issues of fact as to whether defendant had constructive notice of the complained of ice hazard, are raised by plaintiffs affidavit, wherein she states that her injurious fall was caused by a preexisting and unremedied icy condition that had developed from a snowfall 12 days earlier, and by meteorological records supportive of plaintiffs account of the alleged hazard’s origin and duration (see, Ralat v New York City Hous. Auth., 265 AD2d 185). Concur — Nardelli, J. P., Andrias, Lerner, Saxe and Mar-low, JJ.